Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/6623847 has claims 1-17 pending.

Priority /Filing Date
2.	Current application, filed on 12/18/2019 is the national state filing of the international application PCT/JP2017/022625, filed on 06/20/2017 

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated December 18, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claim 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
i)	As per Claims 1, 6 and 7, the claims recite “estimating the strength of the structure by factoring in strength anisotropy attributable to the material layering method” . However, it is not clear how the strength of the structure is connected to factoring in strength anisotropy attributable to the material layering method. i.e. relationship between these two elements. Without this relationship established in the claim, the limitation and the overall meaning of the claim is indefinite. The same Appropriate correction/clarification is required.
ii) 	Additionally in Claim 6, the limitation the scanning direction of the material in the second limitation lacks proper antecedent basis, because it is not clear from the claim language whether it refers to the  same or different  a scanning direction of a material in layers in the first limitation. Appropriate correction/clarification is required.
iii)   In Claim 7, the claim recites teaching that if the estimated strength of the structure is below a specific value- then structure is modeled…However the claim do not specify the state of the structure if the other condition is satisfied, making the limitation and overall meaning of the claim indefinite. Appropriate correction/clarification is required.
iv) As per Claim 2, it is not celar what is meant by a common material layering method. Appropriate correction/clarification is required.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1: 
	Step 2A Prong One:
Independent claim 1 recite the limitation- estimating the strength of the structure by factoring in strength anisotropy attributable to the material layering method, -which, as drafted is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Step 2A Prong Two:
The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of acquiring a material layering method including at least one of a scanning direction, a scanning pitch, a layering direction, and a layering pitch of a material; is a process, that under its broadest reasonable interpretation, is a data gathering step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B:
Claims 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “acquiring a material layering method including at least one of a scanning direction, a scanning pitch, a layering direction, and a layering pitch of a material;” is insignificant extra-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). •	Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Claim 1 is not eligible under 2019 PEG.

Claim 6: 
	Step 2A Prong One:
Independent claim 6 recite the limitation- estimating a strength of the structure to be modeled by factoring in strength anisotropy attributable to a scanning direction of a material in layers, -which, as drafted is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally , the claim recites the limitation - determining the scanning direction of the material that models the structure based on the estimated strength- which, as drafted is a process step that covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Step 2A Prong Two:
The judicial exception is not integrated into a practical application. In particular, claim 6 recites the additional element of modeling the structure by layering the material by an additive
manufacturing method; is a process, that under its broadest reasonable interpretation, is a data representation step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant post-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B:
Claims 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “modeling the structure by layering the material by an additive manufacturing method;” is insignificant post-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Claim 6 is not eligible under 2019 PEG.

Claim 7: 
	Step 2A Prong One:
Independent claim 7 recite the limitation- estimating a strength of the structure to be modeled by factoring in strength anisotropy attributable to a scanning direction of a material in layers, -which, as drafted is a process step that covers both a mathematical concept and a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the claim recites the limitation - teaching that if the estimated strength of the structure is below a specific value, the structure is modeled by adding a reinforcing member- which, as drafted is a process step that covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. 
Step 2A Prong Two:
The judicial exception is not integrated into a practical application. In particular, claim 7 recites the additional element of layering the material by an additive manufacturing method; is a process, that under its broadest reasonable interpretation, is a data representation step. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant post-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Step 2B:
Claims 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “layering the material by an additive manufacturing method” is insignificant post-solution activity to the judicial exception. Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Claim 7 is not eligible under 2019 PEG.


	The dependent claims 8, 16, and 17 recite the same steps as the independent Claims 1, 6 and 7 respectively and since these steps which are all directed to judicial exceptions or insignificant extra solution activity, claims 6, 13, and 19 are also not patent eligible.
 	Accordingly, claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Eom et al. hereafter Eom (Pub. No.: US 2018/0319087 Al), in view of ZAGADE et al. hereafter Zagade (Pub. No.: US 2018/0276889 A1).

	Regarding Claim 1, Eom discloses a method for predicting a strength of a structure modeled by an additive manufacturing method (Eom: abstract), the method comprising:
 	acquiring a material layering method including at least one of a scanning direction, a scanning pitch, a layering direction, and a layering pitch of a material (Eom: [0019]: the macroscale mechanical properties ( e.g. elasticity and strength) of a 3D printed object can be highly dependent, among many others, on the printing orientations and sequences of a 3D
extrusion printer's fabrication flow. For example, a 3D printed object produced by FFF can have different printing orientation, paths, and infill density, potentially at different
layers or portions of the 3D printed object. The combination of different printing orientations, paths, and infill densities lead to different local 'microstructures', with different void
distribution and fused filament orientations; [0027]: The microstructure-related parameters can include the layer height, number of perimeters, infill pattern, infill ratio, raster
angle, raster to raster air gap, and perimeter to raster air gap…. Examples of instructions contained within the toolpath data 130 include printer head movement, stage movement, material feed rate, etc. for each layer; Also see Figure 2A. 2B, [0029]); and 
estimating the strength of the structure by factoring in strength 
to the material layering method (Eom: abstract: [0028]: The numerical simulation program 116c, for example, can be a FEA simulation program for simulating mechanical, electrical, or thermal properties….Examples of mechanical properties to be simulated include elasticity, stiffness, flexibility, shear strength, tensile strength, yield strength, and specific weight; [0032]: the specified ROI 124 can be the load bearing neck region of the dragon figurine as shown, and the user 190 may want to estimate the macroscale stiffness of the region; [0019]: some mechanical properties of 3D objects printed using FFF can be anisotropic. The mechanical anisotropy of a 3D printed object can be attributed in part to the microstructures and filament-to-filament bond strength. Due to these factors, macro scale properties of a 3D printed object cannot be simply determined from the material properties of the individual filaments that constitute the object);
Eom do not explicitly discloses strength anisotropy.
Zagade discloses strength anisotropy (Zagade: [0022]: Therefore, anisotropy may affect linear deformation behavior in the respective directions. This needs to be accounted for along with anisotropy in the yield strengths in the output part of additive manufacturing; [0044]: The embodiments of present disclosure herein addresses unresolved problem of anisotropy being introduced in the part of design structure while carrying additive manufacturing process……..The difference in mechanical properties such as yield strength along built direction is significant; also see Claim 1 paragraph 3).
Eom and Zagade are analogous art because they are from the same field of endeavor. They both relate to additive manufacturing technique.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above estimating technique of macroscale properties of a 3D object to be built, as taught by Eom, and incorporating the use of anisotropic properties of the material in the simulation model, as taught by Zagade.
 (Zagade: abstract).

Regarding Claim 2, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 1, wherein the estimating of the strength includes grouping portions having a common material layering method (Eom: Figure 3, [0031], [0034], [0035], [0041]: unit cell homogenization), and estimating the strength of the structure on an assumption that the strength anisotropy of the grouped portions is equal (Eom: Figure 3, [0031], [0034], [0035], [0041]: unit cell homogenization).

Regarding Claim 3, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 2, wherein the structure is configured such that after an edge is scanned, a core portion inside the edge is scanned to model a layer (Eom: Figure 2A, 2B, [0029], [0030]: different microstructures have perimeter filaments, and the infill is a raster pattern-Note that the infill 226 starts at a different corner than does infill 216, resulting in different filament orientations), and
the estimating of the strength includes grouping the edge as a first group and estimating the strength of the edge of the structure, and grouping the core portion as a second group and estimating the strength of the core portion of the structure (Eom: Figure 2A, 2B, [0029], [0030]: the infills 216 and 226 form a grid-like structure when overlaid, enhancing the structural integrity of the 3D printed object 200. In some cases, the 3D printed object 200 can be formed by alternating between microstructures 212 and 222 for each consecutive layer; Also see [0036]).

Regarding Claim 4, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim I, wherein the structure is configured to be modeled so that the scanning direction of the material
is different between adjacent layers (Eom: Figure 2A, 2B, [0030]: the infill 226 starts at a different corner than does infill 216, resulting in different filament orientations), and
the estimating of the strength includes estimating the strength of the structure on an
assumption that the structure has the strength anisotropy in a plurality of directions (Eom: [0019]: The combination of different printing orientations, paths, and infill densities
lead to different local 'microstructures', with different void distribution and fused filament orientations. These differences in the local microstructures affect the local microstructural
properties of a 3D printed object, which in turn affects the object's macroscale properties as a whole…The mechanical anisotropy of a 3D printed object can be attributed in part to the microstructures and filament-to-filament bond strength).

Regarding Claim 5, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 1, wherein the estimating of the strength includes estimating the strength of a plurality of types of structure by varying the scanning direction of the material in layers, and the scanning direction of the material in the layers that models the structure is determined based on the estimated strength (Eom: [0019], Figure 2A, 2B, [0029], [0030], [0041; Zagade: Figures 3, 4, 5, [0039], [0040], [0041]]).

Regarding Claim 6, Eom discloses a method for modeling a structure (Eom: abstract), comprising:
estimating a strength of the structure to be modeled by factoring in strength (Eom: abstract: [0028]: The numerical simulation program 116c, for example, can be a FEA simulation program for simulating mechanical, electrical, or thermal properties….Examples of mechanical properties to be simulated include elasticity, stiffness, flexibility, shear strength, tensile strength, yield strength, and specific weight; [0032]: the specified ROI 124 can be the load bearing neck region of the dragon figurine as shown, and the user 190 may want to estimate the macroscale stiffness of the region; [0019]: some mechanical properties of 3D objects printed using FFF can be anisotropic. The mechanical anisotropy of a 3D printed object can be attributed in part to the microstructures and filament-to-filament bond strength. Due to these factors, macro scale properties of a 3D printed object cannot be simply determined from the material properties of the individual filaments that constitute the object); and


manufacturing method (Eon: [0030]: the 3D printed object 200 can be formed by alternating between microstructures 212 and 222 for each consecutive layer; Also see  Zagade: [0028]: predefined criteria for selecting best build direction are based on weight of structure, failure criteria etc. Further, the one or more build orientations are ranked to choose best suitable build orientation when each of them evaluated against the one or more criteria for example, but not limited to, minimum volume, weight or deflection etc.; Also see [0038], [0039]: In layer direction).
Eom do not explicitly discloses strength anisotropy. and
determining the scanning direction of the material that models the structure based on
the estimated strength.
Zagade discloses strength anisotropy (Zagade: [0022]: Therefore, anisotropy may affect linear deformation behavior in the respective directions. This needs to be accounted for along with anisotropy in the yield strengths in the output part of additive manufacturing; [0044]: The embodiments of present disclosure herein addresses unresolved problem of anisotropy being introduced in the part of design structure while carrying additive manufacturing process……..The difference in mechanical properties such as yield strength along built direction is significant; also see Claim 1 paragraph 3).
and determining the scanning direction of the material that models the structure based on the estimated strength (Zagade: [0028]: predefined criteria for selecting best build direction are based on weight of structure, failure criteria etc. Further, the one or more build orientations are ranked to choose best suitable build orientation when each of them evaluated against the one or more criteria for example, but not limited to, minimum volume, weight or deflection etc.; Also see [0038], [0039]: In layer direction).
Eom and Zagade are analogous art because they are from the same field of endeavor. They both relate to additive manufacturing technique.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above estimating technique of 
One of ordinary skill in the art would have been motivated to do this modification in order to achieve a minimal factor of safety and a best suitable build orientation of the design, as suggested by Zagade (Zagade: abstract).

7. (Original) A support method for an additive manufacturing of a structure (Eom: abstract) comprising:
estimating a strength of the structure to be modeled by factoring in strength (Eom: abstract: [0028]: The numerical simulation program 116c, for example, can be a FEA simulation program for simulating mechanical, electrical, or thermal properties….Examples of mechanical properties to be simulated include elasticity, stiffness, flexibility, shear strength, tensile strength, yield strength, and specific weight; [0032]: the specified ROI 124 can be the load bearing neck region of the dragon figurine as shown, and the user 190 may want to estimate the macroscale stiffness of the region; [0019]: some mechanical properties of 3D objects printed using FFF can be anisotropic. The mechanical anisotropy of a 3D printed object can be attributed in part to the microstructures and filament-to-filament bond strength. Due to these factors, macro scale properties of a 3D printed object cannot be simply determined from the material properties of the individual filaments that constitute the object); and
teaching that if the estimated strength of the structure is below a specific value, the
structure is modeled by adding a reinforcing member and by layering the material by an
(Eom: [0034]: For each voxel, a check can be performed to determine whether a spatial overlap of a voxel with the filaments defined by the toolpath data 130 exceeds a threshold (e.g., more than 1%, 5%, 10%, 20%, 50%, 75%, 99%). If the threshold is exceeded, the entire voxel is considered to be filled with the filament material, and vice versa). The resulting voxel domain consisting of filled and empty voxels can be directly translated to a finite element mesh).
Eom do not explicitly discloses strength anisotropy.
Zagade discloses strength anisotropy (Zagade: [0022]: Therefore, anisotropy may affect linear deformation behavior in the respective directions. This needs to be accounted for along with anisotropy in the yield strengths in the output part of additive manufacturing; [0044]: The embodiments of present disclosure herein addresses unresolved problem of anisotropy being introduced in the part of design structure while carrying additive manufacturing process……..The difference in mechanical properties such as yield strength along built direction is significant; also see Claim 1 paragraph 3).
Eom and Zagade are analogous art because they are from the same field of endeavor. They both relate to additive manufacturing technique.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above estimating technique of macroscale properties of a 3D object to be built, as taught by Eom, and incorporating the use of anisotropic properties of the material in the simulation model, as taught by Zagade.
One of ordinary skill in the art would have been motivated to do this modification in order to achieve a minimal factor of safety and a best suitable build orientation of the design, as suggested by Zagade (Zagade: abstract).

Regarding Claim 8, the combinations of Eon and Zagade further disclose a non-transitory computer-readable recording medium storing a program that causes a computer to execute the method for predicting a strength of a structure according to claim 1 (Eom: [0021]: computer storage media and devices; And the citations of Claim 1).

Regarding Claim 9, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 2, wherein the structure is configured to be modeled so that the scanning direction of the material is different between adjacent layers (Eom: Figure 2A, 2B, [0029], [0030]), and
the estimating of the strength includes estimating the strength of the structure on an assumption that the structure has the strength anisotropy in a plurality of directions (Zagade: [0003]: layered structure leads to anisotropy in the material with different mechanical properties along various directions; Also see Figure 3, [0039], [0044]).

Regarding Claim 10, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 3, wherein the structure is configured to be modeled so that the scanning direction of the material is different between adjacent layers (Eom: Figure 2A, 2B, [0029], [0030]), and
the estimating of the strength includes estimating the strength of the structure on an
assumption that the structure has the strength anisotropy in a plurality of directions (Zagade: [0003]: layered structure leads to anisotropy in the material with different mechanical properties along various directions; Also see Figure 3, [0039], [0044]).

Regarding Claim 11, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 2, wherein the estimating of the strength includes estimating the strength of a plurality of types of structure by varying the scanning direction of the material in layers (Zagade: Figures 3, 4, 5, [0039], [0040], [0041]), and
the scanning direction of the material in the layers that models the structure is determined based on the estimated strength (Eom: [0019]: the macroscale mechanical properties ( e.g. elasticity and strength) of a 3D printed object can be highly dependent, among many others, on the printing orientations and sequences of a 3D extrusion printer's fabrication flow; Also see Figure 2A, 2B, [0029], [0030]).

Regarding Claim 12, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 3, wherein the estimating of the strength includes estimating the strength of a plurality of types of structure by varying the scanning direction of the material in layers, and the scanning direction of the material in the layers that models the structure is determined based on the estimated strength (Eom: [0019], Figure 2A, 2B, [0029], [0030], [0041]; Zagade: Figures 3, 4, 5, [0039], [0040], [0041]).

Regarding Claim 13, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 4, wherein the estimating of the strength includes estimating the strength of a plurality of types of structure by varying the scanning direction of the material in layers, and the scanning direction of the material in the (Eom: [0019], Figure 2A, 2B, [0029], [0030], [0041]; Zagade: Figures 3, 4, 5, [0039], [0040], [0041]).

Regarding Claim 14, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 9, wherein
the estimating of the strength includes estimating the strength of a plurality of types of structure by varying the scanning direction of the material in layers, and the scanning direction of the material in the layers that models the structure is determined based on the estimated strength (Eom: [0019], Figure 2A, 2B, [0029], [0030], [0041]; Zagade: Figures 3, 4, 5, [0039], [0040], [0041]).

Regarding Claim 15, the combinations of Eon and Zagade further disclose the method for predicting a strength of a structure according to claim 10, wherein the estimating of the strength includes estimating the strength of a plurality of types of structure by varying the scanning direction of the material in layers, and the scanning direction of the material in the layers that models the structure is determined based on the estimated strength (Eom: [0019], Figure 2A, 2B, [0029], [0030], [0041]; Zagade: Figures 3, 4, 5, [0039], [0040], [0041]).

Regarding Claim 16, the combinations of Eon and Zagade further disclose a non-transitory computer-readable recording medium storing a program that causes a computer to execute the method for modeling a structure according to claim 6 (Eom: [0021]: computer storage media and devices; And the citations of Claim 6).

Regarding Claim 17, the combinations of Eon and Zagade further disclose a non-transitory computer-readable recording medium storing a program that causes a computer to execute the support method for an additive manufacturing of a structure according to claim 7 (EOM: [0021]: computer storage media and devices; And the citations of Claim 7).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmidt et al. (Patent No.: US 10,239,258 B2) teaches a print orientation tool efficiently determines an orientation of a three-dimensional (3D) model such that, when 3D printed, the structural integrity of the resulting 3D object is optimized.
Yerazunis et al. (U.S. Patent No. 9,481,131 B2) teaches a 5D printer, which additively manufactures an object, includes an extruder that can move linearly along three orthogonal axes and rotationally around at least one of the axes with respect to the object while depositing a material.
Zhang et al. (Role of anisotropic properties on topology optimization of additive manufactured load bearing structures,2016, Elsevier, pp 148-152) aims at presenting an overview of the anisotropy of additive manufactured materials and providing some insights into the role of anisotropy in topology optimization of additive manufactured load-bearing structures.
Afrose et al. (Effects of part build orientations on fatigue behavior of FDM-processed PLA material, 2015, Springer International Publishing, pp 21-28) investigates the fatigue behaviour of polylactic acid (PLA) parts processed by fused deposition modelling (FDM) additive manufacturing process.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146